445 F.2d 652
Isabel ROBLEDO, a widow, Plaintiff-Appellee,v.PHELPS DODGE REFINING CORPORATION, Defendant-Appellant.
No. 71-1103 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 27, 1971, Rehearing Denied and Rehearing En Banc DeniedJuly 1, 1971.

John A. Grambling, El Paso, Tex., Harold L. Sims, Scott, Hulse, Marshall & Feuille, J. F. Hulse, El Paso, Tex., for appellant.
Richard T. Marshall, John C. Steinberger, El Paso, Tex., for appellee.
Appeal from the United States District Court for the Western District of Texas; Ernest Guinn, Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.  See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966